DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-5, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 7, filed 01 September 2021, with respect to 101 rejection for claim 15 have been fully considered and are persuasive in view of amendment.  The 101 rejection of 02 March 2021 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processing unit” in claims 1-13 and use “unit,” a generic placeholder coupled with functional language, such as processing, and not preceded by any structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In regards to “a processing unit,” the examiner will interpret “a processing unit” as a processor such as a central processing unit or GPU or an arithmetic circuit such as an FPGA chip and equivalent thereof ([0066]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over “ABE,” WO 2014/115214 (hereinafter Abe) and “Schmid et al.,” US 2013/0281819 (hereinafter Schmid), and alternatively, are rejected under 35 U.S.C. 103 as being unpatentable over “Umezawa,” US 2014/0316236 (hereinafter Umezawa) and in view of “ABE,” WO 2014/115214 (hereinafter Abe). 
Regarding to claim 1, Abe teaches a photoacoustic apparatus for obtaining image data based on an acoustic wave generated by irradiating an object with light of a first wavelength and light of a second wavelength which is different from the first wavelength, the photoacoustic apparatus ([0010] photoacoustic imaging) comprising:
An optical end configured to irradiate an object  (Optical system 20 [0031]) with one of first pulsed light of a first wavelength and second pulsed light of a second wavelength (first and second period may overlap [0117]), the first wavelength being different from the second wavelength (first and second wavelengths are different [0104]);
A receiving unit including a plurality of transducers and configured to receive a photoacoustic wave propagated from the object and output a plurality of reception signals (plurality of transducers function as a photoacoustic wave reception unit [0033]-[0035]),
A processing unit (arithmetic section 151 [0061]) configured to:
obtain a first image data group generated based on an acoustic wave generated by irradiating the object with light of the first wavelength a plurality of times ([0064] and [0070])
obtain first information associated with an irradiation timing with the light of the first wavelength on the basis of the first image data group ([0086]-[0090]); and
obtain second information association with a plurality of second irradiation timings of the second pulsed light ([0074])
In a different embodiment, Abe further discloses determining a positional difference of the obtained information ([0122]-[0123]), equivalent to the “positional deviation information” as claimed under broadest reasonable interpretation (In regards to “positional deviation information,” the examiner interprets “positional deviation information” as any information related to position shift, difference, among image frames). Abe further teaches that one can estimate positional difference (second positional deviation information) by interpolating or the like on the basis of the positional differences of the nearby blocks (First positional deviation information) ([0122]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging system as taught by Abe to incorporate teaching of different embodiment of Abe, since Abe is directed to solve concern of photoacoustic image data due to movement (Abe [0010]), and determining positional difference was well known in the embodiment of Abe.  One of ordinary skill in the art could have combined the elements (processing unit) as claimed by Abe, with no change in their respective functions, but adding a code that executes calculating positional deviation, using known algorithms and functions (e.g. block-matching algorithm), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to reduce 
Abe does disclose using two different wavelengths ([0074]), but does not explicitly teach that the optical end is configured to irradiate an object with first and second wavelength alternately. 
However, in the analogous field of endeavor in photoacoustic apparatus, Schmid discloses an optoacoustic imaging system that light sources operating at two different light wavelengths, and changing to different light sources ([0055], alternate between the two wavelengths one after the other [0569], time between wavelength changes are short, and capable of alternating the wavelength, interleaving different wavelengths [0574]). Schmid also teaches plurality of first image data in association with a plurality of first irradiation timings of the first pulsed light based on the plurality of reception signals ([0108] and [0135]).
In addition, Schmid teaches compensation performed for interframe artifacts ([0119]), for each light source and predominant wavelengths ([0120]). Schmid also teaches that motion estimate utilizes phase correlation information from the images of similar wavelength channels, since images from similar channels will have the most similar features for performing motion estimation ([0304]-[0305]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify light source as taught by Abe to incorporate teaching of Schmid, since alternating different wavelengths was well known in the art as taught by Schmid.  One of ordinary skill in the art could have combined the elements as claimed by Abe with no change in their respective functions, programming its light source to set time between change of wavelengths, and the combination would have yielded nothing more 
Alternatively, regarding to claim 1, Umezawa teaches a photoacoustic apparatus for obtaining image data based on an acoustic wave generated by irradiating an object with light of a first wavelength and light of a second wavelength which is different from the first wavelength, the photoacoustic apparatus comprising:
an optical end configured to irradiate an object with ([0026], and [0030])
a receiving unit including a plurality of transducers and configured to receive a photoacoustic wave propagated from the object and output a plurality of reception signals (acoustic wave probe [0026], [0039])
A processing unit ( Data processing unit [0043]-[0044]) configured to:
obtain a first image data group generated based on an acoustic wave generated by irradiating the object with light of the first wavelength a plurality of times (plurality of images [0054])
obtain first positiona1 deviation information associated with an irradiation timing with the light of the first wavelength on the basis of the first image data group (“position shift” detected [0053]-[0054]); and

Umezawa does not explicitly teach processing unit further configured to obtain second positional deviation information associated with an irradiation timing with the light of the second wavelength on the basis of the first positional deviation information.
However, in the same field of endeavor, Abe teaches a photoacoustic imaging system determining positional differences of the morphological information (Figure 5), calculating movement vector, obtain positional differences including estimating a positional difference (Second positional deviation as claimed) by interpolating the positional differences of the nearby blocks (first positional deviation as claimed) ([0122]-[0124]).
Abe further teaches irradiating one of first pulsed light of a first wavelength and second pulsed light of a second wavelength (first and second period may overlap [0117]), the first wavelength being different from the second wavelength (first and second wavelengths are different [0104]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging system as taught by Umezawa to incorporate teaching of Abe, since both Umezawa and Abe are directed to solving concern of photoacoustic image data due to movement (Abe [0010]), and interpolating information using a reference (equivalent to generating second information on the basis of the first information) was well known in the art as taught by Abe.  One of ordinary skill in the art could have combined the elements (processing unit) as claimed by Umezawa, with no change in their respective functions, but adding a code that executes calculating second morphological information/positional deviation on the basis of the obtained first information/positional deviation, using known algorithms and functions (e.g. interpolation), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to reduce calculation/computation time ([0090]), and there was reasonable expectation of success.
Abe does disclose using two different wavelengths ([0074]), but does not explicitly teach that the optical end is configured to irradiate an object with first and second wavelength alternately. 
However, in the analogous field of endeavor in photoacoustic apparatus, Schmid discloses an optoacoustic imaging system that light sources operating at two different light wavelengths, and changing to different light sources ([0055], alternate between the two wavelengths one after the other [0569], time between wavelength changes are short, and capable of alternating the wavelength, interleaving different wavelengths [0574]). 
In addition, Schmid teaches compensation performed for interframe artifacts ([0119]), for each light source and predominant wavelengths ([0120]). Schmid also teaches that motion estimate utilizes phase correlation information from the images of similar wavelength channels, since images from similar channels will have the most similar features for performing motion estimation ([0304]-[0305]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify light source as taught by Abe to incorporate teaching of Schmid, since alternating different wavelengths was well known in the art as taught by Schmid.  One of ordinary skill in the art could have combined the elements as claimed by Abe with no change in their respective functions, programming its light source to set time between change of wavelengths, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide quick change of wavelengths ([0574]) and provide oxygenation map of the tissue ([0306]), and there was reasonable expectation of success.
Regarding to claims 2, 3, 9, and 13, Abe (alternatively Umezawa in view of Abe) together teach all limitations of claim 1 as discussed above. 
Abe further teaches following limitations: 
Of claim 2, wherein the processing unit is configured to obtain a signal group generated by a receiving unit receiving the acoustic waves generated by irradiating the object with the light of the first wavelength and the light of the second wavelength, and generate synthesized image data on the basis of the first positional deviation information, the second positional deviation information, and the signal group (combining first, second optical characteristic information after correcting on basis of positional difference S 800 Figure 5 [0123]-[0126])
Of claim 3, wherein the processing unit is configured to:
obtain a signal group generated by a receiving unit receiving the acoustic wave generated by irradiating the object with the light of the first wavelength and the light of the second  wavelength (first echo signal data in the first period T1 [0070]);
correct positional deviation of the first image data group on the basis of the first positional deviation information (S700 and S800 Figure 5, [0125]-[0127]);
generate a second image data group based on the second wavelength on the basis of the signal group (second photoacoustic signal data obtained in a second period T2 [0073]);
correct positional deviation of the second image data group on the basis of the second positional deviational information (S700 and S800 Figure 5, [0125]-[0127]); and
generate synthesized image data on the basis of the first and second image data groups in which positional deviation has been corrected (combining first and second optical characteristic information, S900 Figure 5, [0127]-[0128]).
Of claim 9, wherein the processing unit generates data indicating a spatial distribution of oxygen saturation as the synthesized image data (oxygen saturation of blood [0074])
Of claim 13, further comprising:
a light irradiation unit configured to irradiate the object with the light of the first wavelength and the light of the second wavelength ([0029]-[0031] light source and light emitted by the light source directed to the subject); and
a receiving unit configured to receive a photoacoustic wave generated by a plurality of light irradiations of the light of the first wavelength and the light of the second wavelength to output a signal group (transducer receiving photoacoustic waves [0033], [0070]-[0074] first and second photoacoustic signal group),
wherein the processing unit generates the first image data group based on the signal group, and generates the second image data based on the signal group ([0070]-[0074] first and second group).

Regarding to claims 4-5, Abe (alternatively Umezawa in view of Abe) and Schmid together teach all limitations of claim 1 as discussed above. 
Abe further teaches limitation of claim 4, wherein the processing unit is configured to obtain a signal group generated by a receiving unit receiving the acoustic wave generated by irradiating the object with the light of the first wavelength and the light of the second wavelength, and generate the first image data group on the basis of the first position information and the signal group ([0070])
Abe further teaches limitations of claim 5 as follows:
obtain a signal group generated by a receiving unit receiving the acoustic wave generated by irradiating the object with the light of the first wavelength and the light of the second wavelength ([0070]-[0074] first and second group);
obtain first position information associated with irradiation timing of the light of the first wavelength (coordinates of the first information S 310 [0121]);
correct the positional deviation of the first position information on the basis of the first positional deviation information(arithematic section moves the coordinate by the positional difference obtained [0125]);
obtain second position information  associated with the irradiation timing    of the light with the second wavelength (second coordinate S 320 [0121]-[0124]);
correct the positional deviation of the second position information based on the second positional deviation information (arithematic section moves the coordinate by the positional difference obtained [0125]) and
obtain synthesized   image data    on the    basis of the first and second position information and the signal group in which positional deviation has been corrected(S600 
Abe does not explicitly teach first and second position information is of the receiving unit as claimed. 
However, in the same field of endeavor, Schmid discloses photoacoustic imaging system that includes a sensor is tracking the motion of the probe ([0277]), which provides position information of the receiving unit as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic probe as taught by Abe to incorporate position sensor disclosed by Schmid, since Abe, Schmid are directed to correcting positional shift in photoacoustic images, and position sensor in photoacoustic probe was well known in the art as taught by Schmid.  One of ordinary skill in the art could have combined the photoacoustic probe as claimed by Abe with no change in their respective functions, but adding position sensor (e.g. accelerometer) to the probe, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to accurate positional movement of the probe during imaging and correct for movement ([0277]), and there was reasonable expectation of success.
Regarding to claim 6, Abe and Schmid together disclose all limitations of claim 1 as discussed above. 
Of claim 6,  wherein the  processing  unit is  configured to obtain the second positional deviation information by temporally or spatially interpolating the first 
The examiner submits that Abe discloses calculating similarity using a correlation coefficient for second information using the first information as reference ([0086]-[0087]). Thus, in case of either temporal or spatial proximity among first and second group, either due to overlapping transmission ([0117]), or regions located close to each other ([0099]), similarity would be high, and even results in closer correlation coefficient can be zero as disclosed in paragraph [0091], first information would be essentially same as the second information as claimed, thus, reads on the claimed “obtain the first information as the second information.”
Regarding to claims 14-15, the claim essentially claims the same subject matter, except is a method and computer program product. 
Claims 14-15 are rejected in the same manner as claim 1 as discussed above. Abe further teaches the embodiments of the inventions can be realized by a computer of a system or apparatus to perform the functions ([0131]). 

Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (alternatively Umezawa in view of Abe) and Schmid as applied to claim 1 above, and further in view of “Kasamatsu et al.,” US 2014/0336482 (hereinafter Kasamatsu). 
Regarding to claim 10, Abe (alternatively Umezawa in view of Abe) and Schmid together teach all limitations of claim 1 as discussed above.
Abe does not further teach wherein the first wavelength is a wavelength at which a molar absorption coefficient of oxyhemoglobin and of deoxyhemoglobin are equal or substantially equal as claimed.
However, in the same field of endeavor, Kasamatsu teaches a photoacoustic imaging system wherein selecting first and second wavelengths considers wavelength at which the optical absorption coefficient is same between oxyhemoglobin and deoxyhemoglobin ([0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging system as taught by Abe to incorporate selecting wavelength disclosed by Kasamatsu, since both Abe and Kasamatsu teach generating information about oxyhemoglobin/deoxyhemoglobin distribution, and selecting wavelength at which optical absorption coefficient is equal for oxy and deoxyhemoglobin was well known in the art as taught by Kasamatsu.  One of ordinary skill in the art could have combined the photoacoustic imaging system as claimed by Abe with no change in their respective functions, selecting wavelength disclosed by Kasamatsu, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to distinguish photoacoustic signal from vein and artery ([0047]), and there was reasonable expectation of success.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (alternatively Umezawa in view of Abe)  and Schmid as applied to claim 1 above, and further in view of “Ando et al.,” US 2016/0123810 (filed 10/14/2015, hereinafter Ando).
Regarding to claims 11-12, Abe (alternatively Umezawa in view of Abe) and Schmid together teach all limitations of claim 1 as discussed above.
Abe and Umezawa do not explicitly teach wherein the processing unit is configured    to determine a wavelength of light applied more than a predetermined number of times and a most applied among the plurality of light irradiations, as the first wavelength.
However, in the analogous field of endeavor of optical imaging, Ando discloses that positional shift for wavelength can be improved by correcting positional shift among the light components which belong to a common wavelength band (thus, equivalent to claimed applied more than a predetermined number of times and a most applied among the plurality of light irradiations, as claimed) ([0066]), and Ando further teaches using the data from “most common wavelength band, ” calculate shift amounts for other wavelengths using interpolation ([0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify photoacoustic imaging system as taught by Abe to incorporate selecting most common wavelength as reference wavelength disclosed by Ando, since both Abe and Kasamatsu teach generating information about correcting positional shift of wavelength in the image data processing, and selecting a reference wavelength as most common wavelength was well known in the art as taught by Ando.  One of ordinary skill in the art could have combined the photoacoustic imaging system as claimed by Abe with no change in their respective functions, selecting the most applied wavelength as reference wavelength as disclosed by Ando, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow accurate calculation for the shift amounts for wavelengths ([0066]), and there was reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/PATRICIA J PARK/Primary Examiner, Art Unit 3793